DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 09-28-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1-4, 8-15, and 21-25 has/have been amended. Claim(s) 5-7 and 16-20 has/have been cancelled. Claim(s) 26-28 has/have been added by amendment. Therefore, claim(s) 1-4, 8-15, and 21-28 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, US 20200395408 A1, in view of Boniardi, US 20170025477 A1.

As to claim 26, Takahashi discloses a resistive memory device (see Takahashi Para [0002]), comprising: 
an array of rail structures (see Takahashi Fig 4A Ref 42) that extend along a first horizontal direction (see Takahashi Fig 4B Ref hd1), wherein 
each of the rail structures comprises at least one bit line (see Takahashi Fig 13E Ref 46); word lines (see Takahashi Fig 13F Ref 60 and Fig 14A Ref 98) that laterally extend along a second horizontal direction (see Takahashi Fig 4B Ref hd2) and are laterally spaced apart along the first horizontal direction, wherein 

each of the word lines includes a metallic nitride material (see Takahashi Para [0122]) or at least one metallic fill material that continuously extends as a single contiguous metallic material portion into each downward-protruding portion among the respective row of downward-protruding portions and over each of the array of rail structures (see Takahashi Fig 12C Ref 60A), wherein 
a layer stack (see Takahashi Fig 12C Ref 58) of a resistive memory material layer (see Takahashi Fig 13F Ref 54) and a selector material layer (see Takahashi Fig 13F Ref 56) is located between each of the word lines and respective underlying portions of the array of rail structures (see Takahashi Fig 10C).

Takahashi doesn’t appear to explicitly disclose 
the word lines or the bit lines comprise a carbon-based conductive material containing hybridized carbon atoms in a hexagonal arrangement.

Boniardi discloses
the word lines or the bit lines comprise a carbon-based conductive material containing hybridized carbon atoms in a hexagonal arrangement (see Boniardi Paras [0057] and [0071]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Takahashi, may incorporate particular materials, as disclosed by Boniardi. The inventions are well known variants of memory devices implementing phase change materials, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Boniardi’s attempt to prevent thermal crosstalk between memory cells (see Boniardi Para [0010]).

As to claim 27, Takahashi and Boniardi disclose the resistive memory device of claim 26, wherein: 
the single contiguous metallic material portion has horizontal top surfaces over the array of rail structures (see Takahashi Fig 10C); and each of the bit lines comprises a respective carbon-based conductive material rail including the carbon-based conductive material and having a horizontal bottom surface in contact with a horizontal top surfaces of the single contiguous metallic material portion (see Boniardi Para [0071]).

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 

The new independent claim does not appear to overcome the prior art. 

Allowable Subject Matter
Claim(s) 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-4, 8-15, and 21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 28):
one of the respective lower bit line and the respective upper bit line comprises the carbon- based conductive material; and 
another of the respective lower bit line and the respective upper bit line comprises a conductive material other than the carbon-based conductive material.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claims 1 and 11):
one of the respective lower bit line and the respective upper bit line comprises the carbon- based conductive material; and 
another of the respective lower bit line and the respective upper bit line comprises a conductive material other than the carbon-based conductive material.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 11/15/2021